Citation Nr: 0126845	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  01-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from January 1969 until 
November 1971.  Service in Vietnam is indicated by the 
evidence of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO) which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating.  In January 2001, the assigned 
disability rating was increased to 50 percent disabling.  The 
veteran has continued to contend that an higher disability 
rating is warranted.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.  For reasons which will be expressed 
below, the Board believes that additional evidentiary 
development is required.

The VCAA

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA further provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  

Reasons for remand

A preliminary review of the record reveals that a private 
psychiatrist examined the veteran in March 2001.  This 
psychiatrist's report indicates that the veteran is attending 
group therapy sessions for his PTSD.  The Board feels that 
these records should be obtained and examined before a 
determination on the veteran's claim is made.  

Additionally, the Board notes that the only VA psychiatric 
examination of the veteran was completed in September 1996.  
The focus of the examination was whether or not the veteran 
had PTSD.  A diagnosis of PTSD was not rendered.  Nor, in 
fact, was any other psychiatric diagnosis.  Because the VA 
examination is now over five years old and because it in no 
way addressed the severity of the veteran's subsequently 
service-connected PTSD, a VA examination evaluating the 
severity of the veteran's PTSD is deemed to be necessary in 
fashioning an equitable disposition to this veteran's claim.  
While in no way denigrating the more recent private 
psychiatric reports of record, the Board observes that some 
discrepancies exist among them concerning diagnosis(es) and 
level of disability. 

Therefore, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of his PTSD.  
Specifically, the veteran should furnish 
information regarding where he attends 
group therapy sessions.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the veteran's VA claims 
folder any medical records identified by 
the veteran that have not previously been 
obtained.

2.  The veteran should be afforded a VA 
examination in order to evaluate the 
current severity of his PTSD.  The 
examiner is requested to review all 
pertinent records associated with the 
veteran's VA claims folder.  Based on 
this review and the findings of the 
examination, the examiner should offer an 
opinion as to the severity of the 
veteran's PTSD.  The examiner should 
utilize the diagnostic criteria set forth 
in DSM- IV and assign a GAF score 
consistent with DSM- IV.  To the extent 
practicable, the examiner should attempt 
to distinguish between the symptoms and 
level of impairment attributable to PTSD, 
and the symptoms and level of impairment 
attributable to any other coexisting 
psychiatric disabilities. The examiner 
should also discuss the impact of the 
veteran's PTSD on his ability to secure 
or maintain employment.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  The RO should then review the record.  
Any additional notification and 
development actions which are required by 
the VCAA and its implementing regulations 
should be accomplished.  The RO should 
then readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.

The purpose of this remand is to obtain additional 
development, and the board does not intimate any opinion as 
to the merits of the case.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


